                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


MADHURI TRIVEDI,
                  Plaintiff                             NO. 1:19-CV-11862-PBS

v.
GENERAL ELECTRIC COMPANY; GE
HEALTHCARE; LARRY CULP, CEO OF
GE IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; GE BOARD OF
DIRECTORS; FRAGOMEN, DEL REY,
BERNSEN & LOEWY, LLP; JENNY
SCHRAGER, PARTNER AT
FRAGOMEN, DEL REY, BERNSEN &
LOWEY, LLP, IN HER INDIVIDUAL
AND OFFICIAL CAPACITY; MIKE
SWINFORD, FORMER CEO OF GEHC
SERVICES IN HIS OFFICIAL AND
INDIVIDUAL CAPACITY; CARL
CONRATH, SENIOR ENGINEERING
MANAGER OF GE HEALTHCARE IN
HIS OFFICIAL AND INDIVIDUAL
CAPACITY; AND FOLEY &
MANSFIELD LAW FIRM


                  Defendants


                DEFENDANT FOLEY & MANSFIELD LAW FIRM’S
             MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT

       Defendant, Foley & Mansfield Law Firm (“F&M”), respectfully asks this Court to extend

the time for it to respond to the Complaint from October 1, 2019 to October 15, 2019. This

extension will allow its legal counsel adequate time to review and respond to the Complaint. In

support of this motion, F&M states:

       1.     The Complaint filed in this action is over 188 pages, includes 34 exhibits, and

asserts at least fifteen counts against nine defendants. The Plaintiff appears to allege that F&M
committed legal malpractice by, inter alia, failing to bring and/or pursue various statutory claims

against General Electric after F&M sent a letter from its office in Minneapolis, Minnesota on

July 16, 2014 to General Electric Healthcare in Wauwatosa, Wisconsin.

       2.      F&M does not have an office, or do business in, the Commonwealth of

Massachusetts and was therefore unable to retain counsel to defend it until September 23, 2019.

       3.      Because of the length and scope of the Complaint, along with the time and

location in which the alleged legal malpractice occurred, undersigned counsel requires additional

time to assess and appropriately respond to the Complaint

       4.      No party will be prejudiced by extending the current response deadline by

fourteen (14) days. In fact, allowing counsel additional time to assess and respond to the

Complaint will only serve the interests of justice.

       5.      The Plaintiff will not assent to extending this deadline to October 15, 2019.

       WHEREFORE, the Defendant, Foley & Mansfield Law Firm, respectfully asks this

Court to extend the time by which they must respond to the Complaint to October 15, 2019.

                                              Defendants,
                                              Foley & Mansfield Law Firm,
                                              By its attorneys,


                                              /s/ William R. Covino
                                              Susan E. Cohen BBO#553353
                                              William R. Covino, BBO#673474
                                              Susan M. Silva, BBO#694176
                                              Peabody & Arnold LLP
                                              600 Atlantic Avenue
                                              Boston, MA 02110
                                              Telephone: (617) 951-2100
                                              scohen@peabodyarnold.com
                                              wcovino@peabodyarnold.com
                                              ssilva@peabodyarnold.com




                                                  2
               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

       Pursuant to Local Rule 7.1(A)(2), the undersigned certifies that he reached out to the
Plaintiff via telephone on September 25 and 26, 2019, but was unable to reach her. On
September 27, 2019, counsel conferred with the Plaintiff via email, who was agreeable to
extending the deadline for F&W to respond to the Complaint, but the Plaintiff was not agreeable
to a two-week extension.

                                                    /s/ William R. Covino____________
                                                     William R. Covino, Esq.

                                CERTIFICATE OF SERVICE

       I, William R. Covino, hereby certify that I have this 27th day of September 2019, I served
a copy of the foregoing document, by causing a copy thereof, to be sent electronically, through
the ECF system, to the registered participants in this case, as identified on the Notice of
Electronic Filing (NEF).

                                            /s/ William R. Covino
                                            William R. Covino

1649232_1
14926-205265




                                               3
